Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed April 6, 2021. 

Amendments
           Applicant's amendments, filed April 6, 2021, is acknowledged. Applicant has cancelled Claims 1-138, and added new claims, Claims 139-158.
	Claims 139-158 are pending and under consideration. 

Specification
Sequence compliance
37 CFR 1.821(d) states: "[w]here the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description of claims, even if the sequence is also embedded in the text or the description or claims of the patent application. 

1. 	The disclosure is objected to for the following reason: this application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because sequences are set forth in the specification that lack sequence identifiers. 
Applicant’s attention is drawn, in particular, to the following locations in the instant specification:
Pg 35, line 22, wherein the amino acid sequence LAGLIDADG is disclosed without its corresponding SEQ ID NO.
Each nucleotide and/or amino acid sequence that meets the minimum length threshold must have its SEQ ID NO: in parenthesis next to each occurrence. 
Applicants are required to comply with all of the requirements of 37 CFR 1.821 - 1.825. Any response to this office action that fails to meet all of these requirements will be considered non-responsive. 
37 CFR 1.821(f) states that in addition to the paper copy required by paragraph (c) of this section and the computer readable form required by paragraph (e) of this section, a statement that the content of the paper and computer readable copies are the same must be submitted with the computer readable form, e.g., a statement that "the information recorded in computer readable form is identical to the written sequence listing."
Note that if the SEQ.txt file was received via EFSWeb and the text file meets the requirements for the paper copy and CRF, no statement is required.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

2. 	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 156-158, drawn to a cell comprising a polynucleotide encoding an I-Onul HE variant that comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 6, at least 95% identical to SEQ ID NO: 6, at least 99% identical to SEQ ID NO: 6, or identical to SEQ ID NO: 6.
Group II, claim(s) 139-155, drawn to a method of editing a human CBLB gene in cell, the method comprising the step(s) of: 
introducing a polynucleotide encoding a polypeptide into the cell, wherein the polynucleotide encodes an I-OnuI homing endonuclease (HE) variant that comprises an amino acid sequence that is at least 90% identical to SEQ ID NO: 6; 
wherein the polypeptide binds and cleaves a target site in the human casitas B-lineage (Cbl) lymphoma proto-oncogene B (CBLB) gene set forth in SEQ ID NO: 20, 
wherein expression of the polypeptide creates a double strand break at a target site in a human CBLB gene, and 
wherein the break is repaired by non-homologous end joining (NHEJ).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the special technical feature of Group II, not required by Group I, is an I-OnuI homing endonuclease (HE) variant that binds and cleaves a target site in the human casitas B-lineage (Cbl) lymphoma proto-oncogene B (CBLB) gene set forth in SEQ ID NO: 20, thereby creating a double-strand break. Thus, the groups lack unity of invention a priori. Furthermore, the instant specification discloses that SEQ ID NO:6 comprises 306 amino acids, the genus of I-OnuI homing endonuclease (HE) variants thus being structurally divergent by as many as 31 amino acids, and thus recognizing distinctly different target sequences.

3. 	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
i) alternate I-OnuI HE variant, as recited in Claims 145-147 and 148-156; 
	ii) alternate method step, as recited in Claims 143-144; and
	iii) alternate nucleic acid, as recited in Claims 141-142 and 158.
Applicant is required, in reply to this action, to elect a single species from each of (i), (ii), and (iii) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 139 and 156.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633